Citation Nr: 0812912	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
genetic macular degeneration, Stargardt's disease.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for genetic macular degeneration, Stargardt's disease was 
denied by a June 2003 rating decision.  The veteran did not 
appeal.

2.  The evidence submitted since June 2003 fails to raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlement to 
service connection for genetic macular degeneration, 
Stargardt's disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted since 
the June 2003 rating decision that denied entitlement to 
service connection for genetic macular degeneration, 
Stargardt's disease and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2005 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  In light of the denial 
of the veteran's claim, no disability rating or effective 
date can be assigned, so there can be no possibility of 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided 
to the appellant in April 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records.  In claims to 
reopen previously denied claims, assistance does not include 
providing a medical examination or obtaining a medical 
opinion unless new and material evidence has been submitted.  
38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded 
the veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no further 
examination seeking an opinion regarding the veteran's 
genetic macular degeneration, Stargardt's disease is 
necessary to satisfy the duty to assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II. Merits

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's claim of entitlement to service connection for 
genetic macular degeneration, Stargardt's disease was denied 
by a June 2003 rating decision.  The RO denied the claim on 
the grounds that the disease was considered a congenital or 
developmental defect, and was therefore unrelated to military 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated June 30, 2003.  He did 
not appeal.  Therefore, the June 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  The veteran filed a claim to reopen in March 
2005.  

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the June 2003 decision, the evidence of record 
included service medical records dated from March 1983 to 
June 1990; a VA Optometry Clinic report from August 2002; a 
letter from Paul M. Malsky, M.D. dated in January 1995; a 
letter from George B. Hubbard, Jr., M.D. dated in February 
2003; and a letter from the veteran's employer, the Georgia 
Department of Labor, dated in April 2003.  

Since June 2003, new evidence has been associated with the 
veteran's claims file, including VA treatment records dated 
from March 2003 to March 2006, which indicate that the 
veteran received treatment for macular degeneration, 
Stargardt's disease of both eyes.  Newly associated evidence 
also includes a letter from Mark Smith, O.D. dated in April 
2003, which again diagnosed the veteran with Stargardt's 
disease and indicated that the veteran had difficulty at work 
as a result of the decreased vision associated with this 
disease.  Although the veteran has received continuing 
treatment for his macular degeneration, Stargardt's disease, 
at no point during his extensive treatment for this condition 
has a medical opinion linked the onset of this disease to his 
time in service.   

The veteran's claim was previously denied because the 
veteran's currently diagnosed macular degeneration, 
Stargardt's disease was reported to be a congenital or 
developmental defect, and was therefore unrelated to military 
service.  The evidence submitted since June 2003 is new in 
that it had not previously been submitted.  However, this 
evidence is not material because it does not tend to show 
that the veteran's macular degeneration, Stargardt's disease 
had its onset during, or was caused by, his military service.  
Although the newly associated VA treatment records confirm 
that the veteran has been diagnosed with macular 
degeneration, Stargardt's disease and show that he has 
continued to receive treatment for this condition, there is 
still no evidence of record indicating that macular 
degeneration, Stargardt's disease had its onset during active 
service or is related to any in-service disease or injury.  
Accordingly, the new evidence of record fails to provide a 
reasonable possibility of substantiating the veteran's 
service-connection claim, and therefore does not provide a 
basis for reopening the claim.  See 38 C.F.R. § 3.156 (2007).  
As new and material evidence has not been submitted, the 
veteran's claim to reopen his previously denied claim for 
entitlement to service connection for genetic macular 
degeneration, Stargardt's disease is denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for genetic 
macular degeneration, Stargardt's disease is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


